Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I in the reply filed on April 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-13, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excellent” in the limitation “excellent zinc ion sustained-release property" in claims 2-13, 18-20 is a relative term which renders the claim indefinite.  The excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is considered as “excellent” for the “zinc ion sustained-release property”.
In the instant claim 4, it is unclear if “a axis” and “c axis” are for the cell parameters since there is no unit for the ranges.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-13, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cousy et al (“Basic Precipitation of Simonkolleite Nanoplatelets”, Nanocon 2013, 4 pages) or CN-101712485 or CN-1569643 or Huang (2010/066480) or Mindat.org (“Simonkolleite, July 21, 2015, taken from https://web.archive.org/web/20150721192231/https://www.mindat.org/min-3668.html) 
Cousy discloses simonkolleite of formula Zn5(OH)8Cl2.H2O (note abstract), which was produced from ZnCl2 and NaOH (note first page, under “2. Synthesis”).  
CN ‘485 discloses a basic zinc chloride with the formula Zn5(OH)8Cl2.H2O, which was produced from ZnCl2 and sodium hydroxide (or ammonia water) at a pH of 5-9 (note English abstract).
CN ‘643 discloses a basic zinc chloride with the formula of Zn5(OH)8Cl2 , which was produced from zinc oxide and zinc chloride at a pH of 6-8.
Huang ‘480 discloses a basic zinc chloride with the formula Zn5(OH)8Cl2.H2O, which was produced from HCl and zinc oxide at a pH of 6-8 (note abstract).
Mindat.org discloses a simonkolleite product with the formula of Zn5Cl2(0H)8.H20 (note first page).  Mindat.org further discloses that the cell parameters for the simonkolleite are a = 6.34 angstrom and c = 23.66 angstrom (note third page).  
For the instant claim 4, the cell parameters as disclosed in Mindat.org are assumed to be the values for the “a axis” and “c axis” as required in the instant claim.

5(OH)8Cl2 as disclosed in CN ‘485, CN ‘643 and Huang ‘480 would be simonkolleite, as evidenced by Cousy.
For the limitation “excellent zinc ion sustained-release property” in the instant claims, since “excellent” does not specifically required any value, the basic zinc chloride products in the applied references are considered as having “excellent” zinc ion sustained-release property”.
For the limitations “which can be used as an active ingredient of a pharmaceutical” in the instant claim 2 and the specific “pharmaceutical” as required in the instant claims 6-13, 19-20, these limitations are considered as “optional”, note the “can” language.  In any event, the basic zinc chloride, i.e. the zinc chloride hydroxide, as disclosed in the applied references has the same formula as the claimed product, therefore, it would naturally be as capable as the claimed product for being used in pharmaceutical.
For the instant claims 2-5, 18, since the basic zinc chloride as disclosed in the applied reference has the same formula as the required formula in the instant claims 5 and 18 when n is zero or 1, it would naturally have the same amount of dissolved Zn+2 ions, pH, XRD as required.
The product as disclosed in Cousy or CN ‘485 or CN ‘643 or Huang 480 anticipates the claimed product.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 2-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cousy or CN ‘485 or CN ‘643 or Huang ‘480 or Mindat.org in view of Soparkar (2010/0330163).
Cousy or CN ‘485 or CN ‘643 or Huang ‘480 or Mindat.org discloses a basic zinc chloride product as stated above.
Cousy or CN ‘485 or CN ‘643 or Huang ‘480 or Mindat.org does not specifically discloses the use of the basic zinc chloride product in pharmaceutical.
Soparkar ‘163 discloses that zinc supplement, such as tetrabasic zine chloride (Zn5Cl2(OH)8) is used in pharmaceutical (note paragraph [0046], [0002]) in the form of powder, gel, etc. (note paragraph [0018]) to treat wound (note paragraph [0071]).
It would have been obvious to one of ordinary skill in the art to use the basic zinc chloride as disclosed in Cousy or CN ‘485 or CN ‘643 or Huang ‘480 in pharmaceutical applications, as suggested by Soparkar ‘163 because it is listed as one of suitable zinc supplement in Soparkar ‘163.
For the instant claims 3-4, in the event that the properties as claimed are not depended on the formula of the product, based on Figures 7-8 of the instant specification, the pH and the amount of dissolved Zn+2 ion are assumed to depend on the pH at synthesis of the simonkolleite, i.e. the basic zinc chloride or the zinc chloride hydroxide with the formula Zn5(OH)8Cl2.   Since the pH as disclosed in CN ‘485, CN ‘643 or Huang ‘480 is similar to that shown in Figures 7-8 of the instant specification, the pH and the amount of dissolved Zn+2 ion in these references would be similar to those required in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        April 10, 2021